Question Time (Council)
The next item is Question Time (B7-0203/2009).
The following questions are addressed to the Council.
Subject: Animal welfare
Given that animal welfare is one of the priorities of the Swedish Presidency, and given that countries such as Ireland have already put in place successful animal welfare schemes in relation to the live transportation of animals, including the Suckler Cow Welfare Scheme which helps to ensure that our weanlings for export are stronger and better prepared to cope with the journey, has the Swedish Presidency any plans to take into account schemes such as these for the live export of animals in order to ensure that a balance is reached between the sustainable export of live animals and the safeguarding of animal welfare in any new legislation? Furthermore, given that Ireland is an island nation and relies heavily on the export trade of weanlings, has the Swedish Presidency any proposals that would inhibit this vital trade for Ireland?
Madam President, I have the honour of answering a question from Mrs Harkin. The Council shares the Member of Parliament's concern regarding animal welfare. The Commission's regular tabling of proposals has resulted in the continual establishment of a fair amount of Community legislation in this area. The Swedish Presidency aims to maintain the debate on animal welfare and good animal husbandry. These are priority issues for our Presidency in the area of agriculture and a special conference on animal welfare will be held in the Swedish city of Uppsala on 8-9 October.
The conference will be based on the results of the EU-financed project on Welfare Quality. Since 2004, the project has produced a scientifically based system to assess how well livestock is cared for in farming. The project is also investigating the best ways to provide feedback to farmers, consumers and other stakeholders. More than 40 institutions and universities from the EU and Latin America took part. Another topic that will be discussed at the conference is how animal welfare can be improved globally. There will be speakers from international organisations such as the WTO and FAO, global enterprises and the international meat industry, as well as representatives from the US and Namibia.
The results of the conference may be of relevance for the conclusions planned by the Council in response to the Commission's expected communication on animal welfare labelling. As regards taking the initiative for any legislation, I am sure the Member is aware that it is up to the Commission to make proposals. The Swedish Presidency is currently working on a proposal from the Commission for a new directive on the protection of animals used for scientific purposes. At this stage, the Commission has tabled no further proposals for legislation on animal welfare that will be dealt with during the Swedish Presidency.
I am very pleased that you are saying that you want to keep the debate going and that you are having a conference in Uppsala on the matter. The truth is that the legislation that we have in place is really only in effect for about two years. I know that we in Ireland have certainly bought into it. We have ensured training for handlers. We have upgraded transport systems and, as a result of all of this, our trade is working very well, but, if we stop it, obviously competition will be gone in the market at home, etc. What I am asking is whether it is important to change legislation that is really only in place and only working effectively for two years. The other question was about what robust scientific data is in place to show the need for this.
President-in-Office of the Council. - Well, as you said, it is important to evaluate this properly and see what is being done; what the results have been.
We are gathering scientific evidence. At the conference in Uppsala, we have invited both experts and scientists to be the background for the discussions at that conference. As I said, we hope that these can be the basis for the Council's response to the communication that will come from the Commission. This is what I can say at the moment.
But we also very much welcome the opinions of the European Parliament. We hope that this could be a very good start for the discussions and gather as much information as possible.
One point: I hope that science is prevailing over emotion in relation to the transportation of animals.
I would ask you to address the issue of the transport of horses which, I think, has not been addressed sufficiently, and I think there is huge concern about that at the moment.
I would suggest that animal welfare concerns on farms may increase because of the disastrous prices that farmers in many of our Member States are being paid for their produce. They are doing their very best to keep welfare standards up, against the background of very poor commodity prices and, therefore, no income on farms. So I think we need to be sensitive to this issue.
This is a very controversial topic in Ireland and is grist to the mill of those advocating a 'no' vote on the Lisbon Treaty. In view of that and in view of the fact that Ireland is an island, and that without live exports there will be a cosy cartel operating, particularly for beef and sheep prices, can you give us any hope that this will be addressed or compromised prior to the vote on the Lisbon Treaty on 2 October?
President-in-Office of the Council. - I do understand the concerns of Members of this House and of the citizens. Unfortunately, I cannot promise that this will be solved before the referendum.
We are currently awaiting the Commission proposal. It has been delayed for reasons I do not know. As soon as it comes, we will throw ourselves at it and start to discuss it. I cannot tell you more because we are waiting for the proposal from the Commission. I hope we can do this without dramatising it, but rather evaluate it and look at it from a scientific and evidential point of view.
Subject: Child trafficking in the EU
A report published in July by the Fundamental Rights Agency (FRA) highlighted the severity of the problem of child trafficking in the EU. Large numbers of children are trafficked within our borders for sexual exploitation, forced labour, adoption and organ extraction.
I welcome the inclusion of human trafficking as a priority issue in the Swedish Presidency's work programme, but would like to know if any proposals will be considered specifically in relation to the trafficking of children, as the FRA recommends?
Madam President, the Swedish Presidency shares the Member's concern regarding child trafficking for sexual exploitation or for other purposes. This kind of modern slavery is one of the most lucrative kinds of international organised crime. Of course, it is despicable and it is a serious problem, both within the EU and in the rest of the world. Human trafficking has long been an important item on the EU agenda and clearly we must continue to implement a combination of measures to combat this appalling violation of the most fundamental rights.
Europe must redouble its efforts in respect of preventive measures and the fight against organised crime, as well as the protection of the victims of crime. The EU's commitment to combating human trafficking is clear from the adoption and implementation of both legislation and non-binding instruments on this issue. To start with, a joint action to combat trafficking in human beings was adopted in 1997. The most important piece of legislation is the 2002 Framework Decision on combating trafficking in human beings.
In March 2009, the Commission tabled a proposal for a new Framework Decision on preventing and combating trafficking in human beings, and protecting victims of such activities. It was intended that this would supersede the Framework Decision of 2002. One of the objectives of the proposal is to provide for the special treatment of vulnerable victims - children - in criminal investigations and proceedings, with a view to preventing what is known as secondary victimisation.
This proposal is linked to another proposal that is oriented even more towards the specific needs of children, i.e. the proposal for a Framework Decision on combating the sexual abuse, sexual exploitation of children and child pornography, and repealing Framework Decision 2004/68, which the Commission tabled at the same time. The aim is to create a more consistent legal framework, make it more effective and make the penalties for perpetrators more severe.
These two proposals are currently being discussed in the Council. They are based on a significant international consensus, particularly in the UN Palermo protocol and the measures to combat human trafficking contained in the European Convention on Human Rights as well as the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse.
In conjunction with a ministerial conference that the Presidency is holding in Brussels on 19-20 October, which will focus on overarching EU measures against human trafficking, the report from the Agency for Fundamental Rights will be presented and discussed in detail and the conclusions will be presented to the Council. The Swedish Presidency also intends to bring up human trafficking and the sexual abuse of children as priority issues in the Stockholm Programme, which we intend to adopt at the summit in December.
Thank you very much, Minister. I know that this issue is hugely important. We in Sweden have been pushing this issue in recent years, just as the EU has. I would simply like to point out that I think it is a great shame that Members of the European Parliament will be unable to attend the conference on 19-20 October because we will be here in Strasbourg, and we cannot be in Brussels at the same time to take part in this important conference. It is a shame, but that is the situation.
I am also aware that the Swedish Presidency has said that it wants to bring up the issue of the exploitation of children in connection with travel and tourism. The intention was to do this at a conference on 20 November when the Permanent Intergovernmental Group L'Europe de l'Enfance is to meet, but I have now heard that the Presidency will not be raising this issue. Why is that? Are you going to raise it on another occasion?
Madam President, thank you, Mrs Hedh. I know that Mrs Hedh is very committed to these issues.
It is very unfortunate that the conference in Brussels clashes with the session. The reason that it is on these dates is to coincide with the EU Anti-Trafficking Day, which is being held at the same time. That is why they coincide. It is indeed unfortunate.
As regards the Member's second question, concerning why this has been dropped: I was not aware of this. I will have to check and get back to you on that and perhaps communicate an answer to Mrs Hedh.
Thank you very much for that reply. I am sad as well that the conference is being held when we are in Strasbourg. But can you make sure that on the agenda of that conference we do have the Council of Europe Convention against Trafficking highlighted? Because there are a number of Member States who still have not signed it, and there are some Member States - including Sweden, of course - that have not ratified it. So I think it is very important to make sure that it is high on the agenda at that conference, so we can make anti-trafficking a reality. We have the wherewithal there. We really must act on it.
President-in-Office of the Council. - Yes, Ms Lynne, I will bring this to the attention of the organisers.
Subject: Message for FAO high-level meeting
What message will the Council be delivering on behalf of the EU at the forthcoming session of the Conference of the Food and Agriculture Organisation of the United Nations (FAO)?
Madam President, we are covering many different issues.
The UN FAO conference will start on 18 November. One of the most important items on its agenda is reform of the FAO. The reform process is based on the action plan approved by all the members of the FAO in 2008. This action plan involves many different types of reforms. Among other things, the future activities of the FAO will be determined by a results-based management system that will promote greater efficiency as regards the allocation and utilisation of scarce resources. We also expect the reform process to have long-term effects on the FAO's work on matters concerning its staffing and local offices. The conference will also deal with matters relating to changes in the FAO's charter and the reforms to the Committee on World Food Security.
This reform is important because it is linked to the establishment of a global partnership on agriculture, food security and supply. In order to discuss these matters at a political level, the FAO is holding a World Summit on Food Security in Rome on 16-18 November. The Presidency will be represented there and we will present a declaration that is partly based on the Council's conclusions on food security that will be adopted at the FAO conference.
In its conclusions concerning the FAO on 11 November 2008, the Council acknowledged that the current food crisis demands a common united and coordinated response from the global community, supported by civil society and the private sector. To this end the EU should support a global partnership for agriculture and food in accordance with the EU's action plan for the Millennium Goals. This was welcomed by the European Council in June 2008.
Furthermore, in its conclusions, the Council welcomed the ongoing reform of the FAO that is being implemented in a constructive manner by all the member states of the organisation within the framework of the conference's committee. In the light of this, the Presidency feels that the summit should have a clear political aim and launch a new management system for world food security, with a rejuvenated and stronger CFS taking a leading role.
The Presidency feels that it is essential that this summit establishes a forward-looking, action-based system capable of getting to grips with the current food crisis and increasing efforts to achieve the first Millennium Development Goal - to eradicate extreme poverty and hunger. Reform of the CFS and broad commitment to the global partnership will be of the utmost importance in bringing this about.
The Presidency feels that the summit should have this clear political aim, to launch a new system for managing the world's food supply in which a rejuvenated and stronger CFS plays a leading part. At an operational level, the Presidency feels that this summit needs to establish a forward-looking, powerful system capable of taking on the challenge of the current food crisis and increasing efforts to achieve the Millennium Development Goals.
I do appreciate the detailed response. Can I just hone in on what the attitude of the Swedish Presidency is in relation to the role of the common agricultural policy in assisting the concept and the desire for global food security. What role do you think our policy can play in that? Do you think it is important that we have a common policy in Europe, given our concerns about global food security?
President-in-Office of the Council. - We have not discussed that in the Council in the light of this particular conference, but it is clear that the common agricultural policy can play a role and can also, when we discuss it in the future, play an increasing role in facilitating the poorer countries to be part of the common market, as well as in where we can help to mitigate and to eliminate the current acute crisis.
We have done that. Now the world situation looks a little bit better. There are positive reports coming from almost all the different markets. That is excellent, and I would give it a little bit of time to reflect on how we can address those conflicts in the future and how we can use a slightly reformed common agricultural policy to help those poor countries and to avoid a similar situation.
We are talking here about global food security, but I would like to just briefly mention food security in the EU. In my opinion, food security in the EU depends on food production in the EU. Just today, the ALDE AGRI group had a meeting with Commissioner Fischer Boel and we were discussing that very issue and the future, as has already been alluded to, of the CAP, particularly post 2013, and the fact that the budget may be cut, etc. There are really serious implications for food production in the EU.
I know that is only part of the wider discussion we are having here this evening but, nonetheless, it is hugely important for those who are involved in agriculture. You have already given an answer but, if you have any further thoughts on that as far as the Swedish Presidency is concerned, I would appreciate them.
President-in-Office of the Council. - This is a complicated and very big discussion. It touches upon the conference itself but it is, of course, something that goes much further. We do not have the intention of really starting those discussions; we have been waiting to receive from the Commission an element, a communication regarding the future budget; it was promised - as was agreed by the Council in 2004 already - that we would have a thorough revision of the income and the outcome of the expenditure of the budget including, of course, the CAP, which is such a big part of the budget. This communication has been delayed - there are now rumours that it will come by the end of the year. If it does, we, the Swedish Presidency, intend to have a first discussion among the Member States on it, but it will be up to the Spanish Presidency to really start working on these issues. So for the moment, I cannot give you any more details.
Subject: Stability and Development Pact
In June, the European Council affirmed its commitment to healthy public finances and to the Stability and Development Pact. Nevertheless, as many as 20 Member States are expected to be subject to the excessive deficit procedure by the end of the year. What initiatives will the Presidency take to achieve its objective of correct and responsible implementation of the Stability Pact and where has it identified the difficulties so far in correctly implementing it? Does it consider that the crisis necessitates a fresh revision of the Pact or is the reform adopted in 2005 sufficient for the Pact to be respected and effective under present conditions? Which exit strategy and strategy for reducing public deficits does it prefer and what is the timetable for implementing such a strategy? Does it consider that 2010 should be a year of fiscal consolidation and discipline or that a degree of flexibility should be retained in public finances, particularly in view of the forecasts of dwindling employment?
This issue was also discussed earlier today. During the current crisis, public authorities have taken extraordinary measures in terms of both monetary policy and budgetary support. These efforts were necessary and appropriate, and played an important part in averting an even more serious crisis, in stabilising the economy and in preventing a drastic economic recession. The stabilisation of the economic and financial situation does not mean that the recession is over, however. We need to be extremely cautious and ensure that our policy for the future combines the necessary support for the recovery - which we hope will come - with a responsible attitude to sustainable public financing in the medium and long term.
It is precisely the need to balance these two objectives that makes the flexibility adopted in the 2005 review of the pact so sensible. In difficult economic times, the authorities must take the action required to promote economic activity. Once the recovery has picked up speed and is driven by its own momentum, however, we must ensure that our public finances are sustainable and we must establish credible plans for budget consolidation.
Since circumstances differ significantly in the various Member States, the schedules - the timetables - for ending financial policy incentives and monetary policy measures will also vary. This will be reflected in many of the deficit procedures that will be aimed at individual Member States, but it needs to be coordinated, and it must remain in line with the overall framework of the Stability and Development Pact. Consequently, the Presidency is planning discussions within Ecofin in the autumn concerning appropriate exit strategies and their coordination.
I expect these discussions to result in a clear accord on ambitious consolidation at the right time in each Member State in order to guarantee long-term sustainability.
Thank you Minister for your very clear reply. I trust that you will focus in particular on whether we should insist on 2010 being a year for improving public finances or whether there should be some way of providing extensions or delays, as this is something from which the Union has not benefited to date in its policies.
That is a very difficult question to answer. At the G20 Summit next week, we will be starting an initial discussion of exit strategies. However, it is clear that circumstances vary widely in the different Member States, and therefore the timetables will vary slightly. I hope we can start this process quite soon, but it also depends on how the economic situation develops. There is light at the end of the tunnel, we think the worst is over and thus we need to look more into this idea of an exit strategy. If we do not do it gradually, it is the most vulnerable members of our societies who will be hit by rising unemployment, severe public cuts and the risk of inflation. However, at present, it is a little early to say exactly when that time will come in the various Member States.
Subject: EU measures to combat unemployment
A recent Eurobarometer poll indicated that whilst 72% of EU citizens say the European Union is 'playing a positive role in creating new job opportunities and fighting unemployment,' only a little over a third of respondents had heard of the EU's tools to combat unemployment, such as the European Social Fund and the European Globalisation Adjustment Fund. Is enough being done to promote awareness of these key instruments?
Madam President, the Council shares the Member's concern regarding the results of the latest Eurobarometer as regards awareness of important EU instruments to combat unemployment such as the European Social Fund and the EU Globalisation Adjustment Fund. From the aspects of both democracy and legitimacy, it is important to communicate to our citizens what the EU does.
The Council places great importance on the European Social Fund and the EU Globalisation Adjustment Fund and we want these to be used effectively to combat unemployment. These two instruments are important financial tools for combating the current recession and increasing employment in that they introduce integrated flexicurity strategies and ensure that skills are improved and better matched to the needs that exist. The Council expressed this in December 2008 when it backed the rapid introduction by the European Social Fund of supplementary measures to support employment. The Council also announced improvements to the procedures of the EU Globalisation Adjustment Fund. The original regulation was therefore reviewed to allow the Fund to react more effectively to support workers who had lost their jobs not just as a result of globalisation but also temporarily because of the financial and economic slowdown. However, it should be pointed out that the implementation of these funds, including appropriate information and publicity, is a matter for the Member States and the Commission. As regards the European Social Fund, the Member States must provide information on initiatives and cofinanced programmes with a view to highlighting the role of the Community and the aid provided by the funds. In this context, I would mention the European transparency initiative launched by the Commission in 2005. One of the foremost aims of this initiative is to improve information to the general public concerning the EU funds available by publishing the names of recipients of direct subsidies within the framework of the EU's cohesion policy.
Where the EU Globalisation Fund is concerned, information on the measures financed should be provided by the Member States. At the same time, I would remind you that the Globalisation Adjustment Fund was established relatively recently. Lack of knowledge may be due to the fact that this fund has provided assistance in relatively few cases as yet.
Thank you very much for your very concise response. I have just one other query. I understand that there is strong opposition within the Council to the proposal to frontload the European Social Fund to 100% for the upcoming two years. If that opposition is maintained, can the Council suggest any alternatives that have been put forward to maintain the momentum of the European economic recovery plan?
President-in-Office of the Council. - Yes, we have indeed discussed this in the Council several times. There is a quite unanimous view that, for the sake of the quality of the project, there should be an element of national financing as well. Therefore, the proposal to eliminate that has no support from the Council.
However, we are aware of the situation and of the problems. We have asked the Commission to present an alternative proposal. I brought that up with Commissioner Samecki, who is responsible for it, just two days ago. They are working on such a proposal and will present it as soon as possible.
(RO) I am sorry that the necessary support in the form of 100% financing is not being provided through the Council at a time when we are talking about the European Social Fund's role in reducing unemployment, especially during the current crisis. I would also like to mention that during the current economic crisis, we are seeing increases in unemployment, particularly affecting steelworks and shipyards, or even technical unemployment, in addition to workers actually being made redundant. I would like to ask you the following question, bearing in mind the need to invest and safeguard the European Union's economic competitiveness in the future as well: what measures do you envisage taking to facilitate the use of European Social Fund and European Globalisation Adjustment Fund resources to support the industrial sectors experiencing economic hardship?
President-in-Office of the Council. - As I said, we have asked the Commission to come up with alternative proposals on how this particular Social Fund can be used in this situation where, as you say, lots of people all around Europe are without work, and we hope that the Commission will present such a proposal without undue delay.
However, we do a lot of other things as well to combat unemployment; this is the responsibility, of course, of the Member States, but there is also a collective responsibility for us to try to coordinate, to facilitate the completion of the internal market, to eliminate obstacles, to get the Services Directive working from 1 January, to get rid of red tape and to stimulate people to be employable, while giving them resources to complete their education or to restart in another direction.
Unemployment will also be discussed at a particular informal Ecofin meeting in October, where unemployment is one of the main issues on the agenda; and in the light of the discussion that I know is taking place within the European Parliament, but also in almost all Council formations concerning the future of the Lisbon Strategy, there are lots of issues being discussed.
So the Social Fund is only one instrument to combat unemployment. It can be improved, and it can be more widely used to show the public how it is used in a better way, probably. But it is just but one element in the whole range of instruments that we have and that we must use in order to combat unemployment.
Subject: Information about Chechnya
What steps is the Council going to take, following the murder of the human-rights and peace activist Natalia Estemirova and the subsequent closure of the Memorial human rights group's office in Chechnya, to enable the monitoring of human rights observance there to continue? What does the Council think of the idea of opening an EU office for that purpose, in Grozny or in close proximity to Chechnya, or at least of sending a temporary mission to Chechnya?
Madam President, as soon as the Presidency heard of the murder of Natalia Estemirova, we immediately issued a statement condemning the murder and expressed our deepest condolences to her family and colleagues within the Memorial human rights organisation. We also urged the Russian authorities to investigate the murder quickly and thoroughly and to bring the perpetrators to trial.
I can assure Mr Posselt that the Council will continue to follow developments in Chechnya very closely and we will give particular attention and respect to human rights and to the situation of the defenders of human rights. The Council has urged the Russian authorities on several occasions to do everything in their power to protect these people in Russia in accordance with the universally acknowledged UN Declaration on human rights defenders. I would stress that the EU already has a presence in Chechnya as a result of the Commission's aid project, diplomats from Moscow's embassies in the EU Member States and in the form of regular visits to Chechnya.
The Council would like to emphasise the importance that it attaches to Mr Posselt's questions and it is concerned about the human rights situation in Chechnya, but we do not consider there currently to be any particular need for the office or mission that he has proposed. The European Union is present in the region and we will continue to monitor the issues of respect for human rights, the rule of law and democratic principles in Chechnya and will address these whenever the need arises.
(DE) Thank you, Mrs Malmström. That is the first good answer I have received from the Council on this subject. Thank you.
Nonetheless, I have a brief supplementary question: does the Council intend to address the question of Chechnya again under the Swedish Presidency, because the Russian leadership has issued a series of announcements about changes. However, action needs to follow and we see none, which is why I would ask that you brief us properly once again on this issue in the run-up to negotiations on the agreement. We intend to have an urgency debate on this matter tomorrow.
Madam President, yes, we continually raise issues of human rights in our dialogue with Russia and human rights will be on the agenda at the summit that we hope will take place between the EU and Russia during the autumn.
Subject: Authorisation from the Turkish Government for hydrocarbon prospecting within the exclusive economic zones of EU Member States
The Turkish Government has decided to give the go-ahead to the state-owned Turkish petroleum cooperation (TPAO) to explore for hydrocarbon deposits within the exclusive economic zones (EEZ) of Greece and Cyprus. This follows on from the threatening stance adopted by Turkey in a bid to deter Cyprus from proceeding with the exploitation of its EEZ, thereby forcing it to veto the unblocking of the energy chapter. Given the potentially explosive impact of the above decision by the Turkish on its relations with EU Member States, can the Council provide the following information:
What immediate measures will it take to ensure that the Turkish Government reverses its decision to authorise prospecting for hydrocarbon deposits in the EEZ of the EU Member States? What measures will it take to ensure that, with respect to Cyprus, also Turkey complies with the Additional Protocol to the Ankara Agreement and recognises its right to an EEZ? When is it expected that Turkey will adopt the Convention on the Law of the Sea, which has been incorporated into Community law?
Madam President, the Council is aware of the events brought up by the Member of Parliament. As regards Turkey's relations with the countries in the region concerned, Turkey - just like every other country - has a duty to act to encourage good neighbourly relations and peaceful dispute resolution. That is the essence of the UN's Charter.
It is also an important requirement for accession to the EU. Within the context of Turkey's negotiations with the EU and the related conclusions drawn by the Council, the EU has called on Turkey to avoid any threat, source of conflict or action that could have a negative effect on good neighbourly relations and the process of peaceful dispute resolution. Moreover, on a number of occasions, the EU has emphasised the importance of progress in the normalisation of bilateral relations between Turkey and all the EU Member States, including the Republic of Cyprus, and stressed the sovereign rights of all Member States of the EU.
As regards the matter of the Additional Protocol, the Union's position is extremely clear. Turkey has a duty to apply it in full and in a non-discriminatory way. All these matters are systematically raised by the EU, most recently at the meeting between ministers from the EU troika and Turkey that took place in Stockholm in July and in the Association Council in May. I can assure the Member that the Council attaches great importance to these matters and that we will continue to monitor developments extremely closely.
(EL) Madam Minister, I appreciate your willingness and determination to give clear replies to our questions.
May I say that we shall be debating the question of the Nabucco pipeline in Parliament tomorrow and remind you that, in January 2009, the Turkish Prime Minister threatened Brussels that his country would re-examine its support for the construction of the natural gas pipeline if negotiations on the opening of the energy chapter do not continue.
This chapter, as you know, has been blocked by the veto exercised by Cyprus, because it has been threatened by Turkey about the exploitation of its exclusive economic zone.
As, therefore, the question of exclusive economic zones is of crucial importance and may cause a major problem for numerous EU policies, I ask you again what measures the Council will take to ensure that Turkey recognises Cyprus's right to an exclusive economic zone?
Madam President, both the Council and the Commission have noted this and we will monitor the matter closely. In all our dealings with Turkey, we will continue to raise the matter and the importance of good neighbourly relations. The next opportunity will be at the foreign ministers' troika in November. I hope that incidents of the kind mentioned by the Member can be avoided.
Where the energy chapter is concerned, this is currently being screened in the various Council formations and discussions are ongoing. It is a little too early to announce the results of this analysis and, as the Member will be aware, each step in this process requires unanimity in the Council.
Subject: EU policy in Burma
Can the European Council make a statement concerning the policy of the European Union towards Burma and outline what measures the European Union is pursuing so as to help release Aung San Sui Kyi, who has been imprisoned there since 1990?
Madam President, the EU has followed the situation of Aung San Suu Kyi closely ever since she was imprisoned twenty years ago. The Council has worked continually and very actively on her behalf. On many occasions, we have called on the authorities in Burma to release her.
Furthermore, during this time, the Council has taken specific action a number of times. To mention some of these actions:
In August, the EU immediately condemned the judgment against Aung San Suu Kyi and the proceedings against her, which had no legal basis. We called on the authorities in Burma to release her immediately and unconditionally. The Council stated that the legal proceedings against Aung San Suu Kyi represented a crime against national and international law.
Moreover, the EU's high representative, Javier Solana, spoke out on behalf of Aung San Suu Kyi at the ASEAN ministerial meeting and the subsequent ASEAN-EU ministerial conference in July, at which a representative of Burma was also present. Strong demands were also made by many others present at this meeting, including representatives of the USA, China, Russia and others, for the immediate release of Aung San Suu Kyi and other political prisoners.
Through its Special Envoy for Burma, Piero Fassino, the EU has also been very active in supporting the measures taken by the UN and the UN's Special Adviser Ibrahim Gambari, and has also consulted important EU partners in Asia.
The authorities in Burma have chosen to ignore the protests against the imprisonment of Aung San Suu Kyi and the calls to release her that have been made by a large number of countries and organisations, including the Secretary-General of the UN, the Secretary-General of ASEAN and a number of ASEAN Member States, of which Burma is, after all, one.
As there has been no response from Burma, the EU has taken further action directed against those responsible for the judgment. We have placed members of the judiciary and others involved in the action against Aung San Suu Kyi on the list of persons who are to be denied visas and whose assets are to be frozen. We have expanded the list of persons and units that are to be covered by restrictive measures so as to also include the freezing of assets held by companies owned and controlled by members of the regime in Burma or by persons associated with them.
The response agreed on by the Council on 13 August is entirely in line with the resolution passed by the European Parliament in October 2008. I can assure the Member that in addition to these specific measures, the EU will intensify its work within the international community and, in particular, with like-minded partners in Asia in order to bring about the immediate and unconditional release of Aung San Suu Kyi and other political prisoners. This is a fundamental first step in the process of national reconciliation that is required if the 2010 elections are to be able to be regarded as free, fair and credible.
I would like to thank you, Madam President-in-Office, for your comprehensive reply. Can I ask you what action the European Union has taken, or is in the process of taking, to assist the thousands of refugees that have fled Burma's northern Shan State into China as a result of August's violent clashes between the junta and ethnic minorities?
President-in-Office of the Council. - I am very sorry. I do not think I can answer that question. I will have to come back to you on that. I am sorry.
Subject: Closer EU-US relations
Can the European Council outline the initiatives that it is pursuing so that closer political and economic relations can be built up between the European Union and the United States of America?
Madam President, the Council attaches the greatest importance to relations between the EU and the US. Transatlantic relations represent a cornerstone of the EU's foreign policy and are based on our shared values of democracy, human rights and our commitment to open, integrated economies. The new administration in the US has given a new stimulus to these relations.
We are firmly resolved to continue this cooperation. This is a time when definite results are expected in our transatlantic relations, on both sides of the Atlantic. I am pleased to be able to state that there are many areas in which the EU cooperates closely with the United States in order to expand our strategic partnership and achieve results. Naturally we will continue to cooperate very closely on a number of regional issues such as Afghanistan, Pakistan, Iran, the peace process in the Middle East, Russia and the Western Balkans. We cooperate regularly on crisis management and I am delighted that the United States is now taking part in a civil ESDP mission, namely EULEX in Kosovo.
We will be cooperating closely on climate issues ahead of the Copenhagen Summit at the end of the year. The new administration has raised the ambitions of the United States substantially in this area. We welcome this and hope that they will be able to present comparable objectives as regards reducing emissions in the medium term as part of the agreement. We have also long cooperated on energy matters. We feel that this must now be taken to a higher level and we hope to establish a special energy council for the EU and the United States. This could become a good forum for increased cooperation between us in the areas of energy security, markets, sustainability policy and research into new energy technologies.
Another issue of high priority is, of course, the financial and economic crisis. Very close cooperation is needed here if we are to restore confidence in the financial markets and get them to work properly. In the area of trade, the Doha Round must be concluded ambitiously in 2010. This is essential if we are to foster economic recovery and fight protectionism. The US has a key role to play here.
Naturally, we will be discussing these issues at the G20 Summit next week. Both sides have shown interest in deepening our cooperation on justice and home affairs and in increasing understanding of each other's regulatory and political frameworks. The statement on the closure of Guantánamo Bay, which mentioned deepening transatlantic cooperation on justice and home affairs, is an important step in this direction.
As regards non-proliferation and disarmament, the cooperation between the EU and the United States has been reenergised and the Obama administration has been very keen on this. Washington and Brussels are working together to ensure that significant progress is made on issues such as the Review Conference of the Parties to the Treaty of Non-Proliferation, the entry into force of the Comprehensive Nuclear Test Ban Treaty and implementation of a solution to the deadlock at the Conference on Disarmament so that we can achieve a treaty banning the production of weapons-grade fissile material.
There is strong interest on both sides in strengthening transatlantic political dialogue and cooperation on development work. The EU and the US are the world's largest donors and we therefore have a common interest in improving efforts in the area of development. We are conducting discussions concerning how this can be done. The forthcoming summit between the EU and the United States is an excellent opportunity to discuss these and other relevant issues at the highest level. I am extremely proud that the Swedish Presidency has been given the opportunity to lead the EU at the summit. We are firmly convinced that the summit will promote transatlantic relations in a positive and constructive manner.
Thank you very much Minister. It is great to have you back here, albeit in a different guise.
Specifically on the two issues where I think we can most cooperate: on proliferation, number one; and secondly with regard to the financial crisis.
Does the Swedish Presidency - representing the Council, of course - have specific ideas that they want to bring to the US-EU Summit that will take place very shortly, in particular, about the differences there appear to be between France and Britain on one side and the rest of the European Union with regard to the financial regulations that would apply? The US appears to be closer to the others within the EU, maybe, than they are to the French and British ideas that were announced yesterday by Gordon Brown.
President-in-Office of the Council. - This morning we had a debate on the preparations for G20. I know that there are different proposals discussed in the media but I must say that the EU is extremely well coordinated. We have had discussions with the finance ministers and tomorrow night there will be a dinner with Heads of State and Prime Ministers to finalise the coordination in the light of the Pittsburgh meeting.
The EU stands united. We know what we want. We have a concrete proposal, and the fine tuning will be done tomorrow. So I am not really worried about that, and I am also very happy that, with the help of the Commission and Commissioner Almunia, we have reached this very rare stage of strong unity within the European Union. These are our priorities and our solutions that are being discussed and we will, of course, try to find cohesion on as many points as possible with the American Administration and the other partners at the G20 meeting.
On non-proliferation, we are very happy that this is again on the agenda. It has been difficult for some time to raise it and we are very happy with President Obama's commitment to that. But it will take time. There are complicated technical issues and it will take time to pursue them. We are very process-oriented. We will try to move them forward but I cannot tell you how long this will take and what deadlines we have. But it is on the agenda. We are very committed to moving forward and I think this is also a wish that our American counterparts share.
Madam President-in-Office, I would like to ask you about the EU-USA-Russia triangle. As we know, on the initiative of President Obama, the USA and Russia started very important negotiations on nuclear disarmament. How, in your opinion, can the Council and the European Union facilitate, and have its input in, these negotiations which are so important for the future of mankind?
President-in-Office of the Council. - I am very happy at this news. I think it is an important step that those two countries sit down and discuss, as you say, important issues for mankind, and we can but hope that they move forward in a concrete way.
There is a global nuclear summit in March 2010 where the EU will be present, of course, as well. This is also a good opportunity, in the light of that, to coordinate our views and to see how we can contribute to make these discussions as successful and fruitful as possible.
Questions which have not been answered for lack of time will be answered in writing (see Annex).